245 S.W.3d 265 (2008)
James Travis CLARY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89494.
Missouri Court of Appeals, Eastern District, Division One.
February 13, 2008.
Craig A. Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Corman, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

MEMORANDUM DECISION
PER CURIAM.
Appellant James Travis Clary appeals from the decision of the Circuit Court of Marion County, the Honorable Robert M. Clayton II presiding, after Clary entered a blind plea to two counts of attempted child molestation in the first degree, pursuant to Sections 566.067 and 564.011 RSMo. (2000)[1]. On 2 May 2005, Judge Clayton *266 sentenced Clary to two five year sentences, to be served consecutively. Clary filed a Rule 24.035 motion, which the court denied after an evidentiary hearing.
Clary brings one claim of error, arguing that the motion court erred in denying Clary's Rule 24.035 motion because Clary was denied effective assistance of counsel in that counsel assured Clary that if he pled guilty he would receive a sentence of no more than eight years. Clary claims that he relied on counsel's promise in pleading guilty and that he was thereby prejudiced.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  All statutory references are to RSMo. (2000).